                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §         No. 3:17-cr-450-B (1)
TAMMY BOULYAPHONH also known              §
as Tammy Doan also known as Tuyet         §
Thi Doan,                                 §
                                          §
             Defendant.                   §

                    MEMORANDUM OPINION AND ORDER

                                   Background

      Defendant Tammy Boulyaphonh has been found guilty by a jury of Conspiracy

to Defraud the United States in violation of 18 U S C § 371 and False Statements on

Income Tax Returns in violation of 26 U.S.C. § 7206(1). See Dkt. No. 106.

      Under 18 U.S.C. § 3143(a)(1), United States District Judge Jane J. Boyle made

a finding that the verdict of guilty constituted a “change in circumstances” that made

it proper to revoke Mrs. Boulyaphonh’s pretrial release and placed her in the custody

of the United States Marshals pending sentencing.

      Defendant has filed a Motion for Release Pending Sentencing, in which she

explains that she

      was charged in a five-count Superseding Indictment along with her
      co-defendant. Count One charged her with Conspiracy to Defraud the
      United States, violation of 18 U.S.C. § 371 and Counts Two through Five
      charged her with False Statements on Income Tax Returns, violation of
      26 U.S.C. § 7206(1).
             Since the pendency of this case, Mrs. Boulyaphonh has been on
      pretrial release since September 6, 2017, more than 2.5 years, and has

                                         -1-
met all the terms of that release in exemplary fashion. Upon initial
pretrial release, Mrs. Boulyaphonh was placed on the location restriction
program, with the use of Global Positioning Satellites (GPS). However,
on May 1, 2019, Pretrial Services filed their Request for Modification of
Conditions of Pretrial Release (Doc. 51) requesting that the GPS
monitoring be removed from Mrs. Boulyaphonh as Pretrial Services
believed that she would continue to comply with her conditions bond. The
Court granted this request and Mrs. Boulyaphonh remained on pretrial
release without GPS monitoring. Mrs. Boulyaphonh has made every court
appearance as required.
        On February 10, 2020, a jury trial commenced against Mrs.
Boulyaphonh on all five counts. After a period of deliberations, the jury
returned verdicts of guilty on all five counts against Mrs. Boulyaphonh.
At that time, this Court made a finding that the verdict of guilty
constituted a “change in circumstances” such that made it proper to
revoke Mrs. Boulyaphonh’s pretrial release and placed her in the custody
of the United States Marshals pending sentencing.
....
        Circumstances support Mrs. Boulyaphonh’s continued release, and
this Court should revoke the order of detention in her case and to permit
her to remain on supervision until judgment and sentence is imposed.
Additionally, undersigned counsel’s best estimate at this time is that Mrs.
Boulyaphonh sentencing guideline range is 27 – 33 months. Furthermore,
the co-defendant, Mr. Boulyaphonh, plead guilty on February 8, 2020 and
remains out, pending sentencing.
....
        The Bail Reform Act, 18 U.S.C. § 3141 et seq., provides for the
release of a defendant pending sentencing or appeal. Section 3143 of that
Act permits the release of a defendant pending sentencing if "the judicial
officer finds by clear and convincing evidence that the person is not likely
to flee or pose a danger to the safety of any other person or the
community if released under section 3142(b) or (c)." 18 U.S.C. § 3143(a).
....
        The Government has never alleged, nor has any evidence shown
that Mrs. Boulyaphonh is a flight risk if released. Mrs. Boulyaphonh is
a naturalized U.S. citizen and does not possess a passport. She has
appeared promptly to each and every court appearance. She has
conducted herself respectfully and professionally at every setting and has
been an exemplary defendant, remaining in compliance of the requests
of her supervision officer.
        Further, Mrs. Boulyaphonh is willing to agree to any combination
of curfew, GPS monitoring, or home confinement the court feels
appropriate to assure her continued compliance and appearance at future

                                    -2-
      court settings.
      ....
             It is likewise true that the Government has made no allegation, nor
      has any evidence been produced to show that Mrs. Boulyaphonh’s release
      would constitute a danger to the community. The crimes for which Mrs.
      Boulyaphonh has been convicted stemmed from her participation between
      2010 and 2013. Because the activity for which she is charged took place
      over seven years ago, and because there is no indication that any sort of
      illegality has occurred since those dates, it does not logically follow that
      releasing Mrs. Boulyaphonh now would risk any continued illegal
      activity. Additionally, Mrs. Boulyaphonh suffers from diabetes, high blood
      pressure and kidney infections and is under the care of a physician for
      each.
             Mrs. Boulyaphonh is well aware that any violation of her pretrial,
      or presentence release would only serve to greatly damage her chances at
      appeal and would also lead to her sentence being much more severe than
      it would be otherwise.
             In sum, Mrs. Boulyaphonh has much to lose and little to gain by
      failing to maintain her exemplary performance on pretrial – or
      presentence – release. These considerable disincentives for flight as well
      as the additional exceptional reasons that make this case unique make
      Mrs. Boulyaphonh’s detention pending sentencing unnecessary and
      inappropriate.
      ....
             WHEREFORE, PREMISES CONSIDERED, the Defendant
      respectfully requests this Honorable Court to grant this Motion and
      revoke the order of detention in her case [and] respectfully requests this
      Court to allow her to be released on conditions pending her final
      sentencing.

Dkt. No. 109 at 1-4.

      Judge Boyle referred this motion to the undersigned magistrate judge for

hearing, if necessary, and determination. See Dkt. No. 110.

      Defendant is now set for sentencing before Judge Boyle on May 28, 2020. See

Dkt. No. 108.

      The government opposes release pending sentencing. The Court held a hearing

on the motion on February 20, 2020, at which Defendant appeared in person and

                                          -3-
through counsel and the government’s counsel appeared.

                                   Legal Standards

      “[W]hether a defendant should be released pending trial and whether a

defendant should be released pending sentencing or appeal are distinct inquiries

governed by different provisions of the Bail Reform Act.” United States v. Lee, 31 F.

App’x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).

      “The provisions of 18 U.S.C. § 3143 govern release pending sentencing or

appeal.” FED. R. CRIM. P. 46(c). “A convicted defendant has no constitutional right to

bail. Thus, as the parties acknowledge, any putative right to bail derives from 18

U.S.C. § 3143, which establishes a presumption against its being granted.” United

States v. Obis, 450 F.3d 583, 585 (5th Cir. 2006) (citations and internal quotation

marks omitted).

      Release of “a person who has been found guilty of an offense and who is awaiting

imposition or execution of sentence” pursuant to Section 3143(a)(1) requires that “the

judicial officer find[] by clear and convincing evidence that the person is not likely to

flee or pose a danger to the safety of any other person or the community if released

under section 3142(b) or (c).” 18 U.S.C. § 3143(a)(1); see also United States v. Morrison,

833 F.3d 491, 506 (5th Cir. 2016) (“The decision to detain Jacqueline after conviction

is a common one because of the presumption in favor of detention that attaches to a

convicted defendant. See 18 U.S.C. § 3143.”); United States v. Lopez, 504 F. App’x 297,

298 (5th Cir. 2012) (“A defendant who has been convicted ‘shall ... be detained’ pending

sentencing ‘unless the judicial officer finds by clear and convincing evidence that the

                                           -4-
person is not likely to flee or pose a danger to the safety of any other person or the

community if released.’ Thus, there is a presumption against release pending

sentencing.” (footnotes omitted)).

      Absent such a finding – which requires the defendant’s release under 18 U.S.C.

§ 3142(b) or (c) – the convicted defendant “shall ... be detained” while “awaiting

imposition or execution of sentence.” 18 U.S.C. § 3143(a)(1) (“Except as provided in

paragraph (2), the judicial officer shall order that a person who has been found guilty

of an offense and who is awaiting imposition or execution of sentence, other than a

person for whom the applicable guideline promulgated pursuant to 28 U.S.C. 994 does

not recommend a term of imprisonment, be detained, unless the judicial officer finds

by clear and convincing evidence that the person is not likely to flee or pose a danger

to the safety of any other person or the community if released under section 3142(b) or

(c). If the judicial officer makes such a finding, such judicial officer shall order the

release of the person in accordance with section 3142(b) or (c).”); accord United States

v. Abdullah, No. 01-11219, 281 F.3d 1279 (table), 2001 WL 1692455, at *1 (5th Cir.

Nov. 26, 2001).

      As the United States Court of Appeals for the Fifth Circuit has repeatedly

recognized, Federal Rule of Criminal Procedure 46(c) and Section 3143(a)(1) impose a

burden on a convicted defendant seeking release pending sentencing to show by clear

and convincing evidence that she is not a flight risk or a danger to the community. See

FED. R. CRIM. P. 46(c) (“The burden of establishing that the defendant will not flee or

pose a danger to any other person or to the community rests with the defendant.”);

                                          -5-
United States v. Locket, 549 F. App’x 269 (mem.), No. 13-11097, 2013 WL 6623771, at

*1 (5th Cir. Dec. 17, 2013). And another Court of Appeals has explained that “18 U.S.C.

§ 3143(a)(1) creates a presumption in favor of detention; it places the burden on the

defendant to defeat that presumption; and it requires the defendant to carry that

burden by clear and convincing evidence, not by a mere preponderance,” and that

“[only if a defendant clears these high procedural hurdles is he entitled to release

pending sentencing.” United States v. Abuhamra, 389 F.3d 309, 320 (2d Cir. 2004).

“Among factors the district court should consider in determining whether to grant a

convicted defendant’s motion for release pending sentencing are those factors

enumerated in 18 U.S.C. § 3142(g) governing pretrial release.” United States v. Majors,

932 F. Supp. 853, 855 (E.D. Tex. 1996) (citing United States v. Vance, 851 F.2d 166,

169-70 (6th Cir. 1988)).

                                       Analysis

      Consistent with Judge Boyle’s decision after the jury verdict, courts routinely

discount compliance with pretrial release conditions when deciding on presentencing

release because “‘[s]omething has changed since trial; Defendant is no longer presumed

innocent but is guilty of the counts of conviction. His [or her] legal status has changed,

increasing his [or her] incentive to flee.’” United States v. Adenuga, No. 3:12-cr-313-P,

2014 WL 349568, at *5 (N.D. Tex. Jan. 31, 2014) (quoting United States v. Jinwright,

No. 3:09-cr-67-W, 2010 WL 2926084 (W.D.N.C. July 23, 2010)). “This change in legal

status removes the possibility that the defendant might avoid criminal punishment –

subject to appeal – which increases his incentive to flee.” United States v. Patel, No. CR

                                           -6-
13-286, 2016 WL 80566, at *2 (E.D. La. Jan. 7, 2016) (citing United States v. Garcia

Garcia, 727 F. Supp. 318, 320 (N.D. Tex. 1989), as “concluding that once a defendant

has been convicted ‘[t]he hope for leniency or victory at trial no longer exists to

counterbalance the incentive to avoid criminal punishment by fleeing the

jurisdiction’”).

       The fact, then, that Defendant complied with the terms of her pretrial release

does not, in and of itself, clearly and convincingly show that Defendant is not a flight

risk post-conviction, even though Defendant has appeared for court and remained

compliant on release – with one exception – and was successfully stepped down from

location monitoring and home detention conditions in May 2019.

       And proving by clear and convincing evidence that she is not likely to flee or pose

a danger to the community if released, after having been convicted, is a heavy burden,

but, for the reasons that the Court explained at the hearing, it is a burden that the

Court finds that Defendant has met it.

       Defendant is a naturalized citizen, has no passport or other international travel

document or history of failing to appear for court, and has an incentive to stay in place

and receive her required medical treatment. There is no evidence of her committing

additional criminal conduct while on release in this case other than the state charge

of which the Court was already aware and on which the Court, on the recommendation

of pretrial services, took no action. See Dkt. No. 55.

       In short, for the reasons explained in Defendant’s motion and at the hearing, the

Court finds that Defendant has shown by clear and convincing evidence that she is not

                                           -7-
likely to flee or pose a danger to the safety of any other person or the community if

released under section 3142(b) or (c), and, more specifically, on her existing conditions

of release set by the Court’s September 6, 2017 Order Setting Conditions of Release

[Dkt. No. 8], as later modified – with the additional conditions that

      (1) Defendant must submit to location monitoring as directed by the pretrial

      services office or supervising officer and comply with all of the program

      requirements and instructions provided and that Defendant is subject to the

      location restriction program – and must comply with its requirements as

      directed – of home incarceration, under which she is restricted to 24-hour-a-day

      lock-down at her residence, except for medical necessities and medical

      appointments, attorney visits, and court appearances, and any other activities

      that may later be specifically approved in advance by the court, and

      (2) Defendant must not open any new line of credit or obtain any loan or other

      financing without advance approval of the Court.

      The Court finds that, with these additional conditions, even considering the

incentives that otherwise follow from a guilty verdict to flee or fail to appear for

sentencing, the evidence clearly and convincingly establishes that Defendant is not

likely to flee or pose a danger to the safety of any other person or the community if

released pending sentencing.

                                     Conclusion

      For these reasons, the Court GRANTS Defendant Tammy Boulyaphonh’s Motion

for Release Pending Sentencing [Dkt. No. 109].

                                           -8-
SO ORDERED.

DATED: February 20, 2020



                            ________________________________________
                            DAVID L. HORAN
                            UNITED STATES MAGISTRATE JUDGE




                           -9-
